NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 21, 2013*
                                    Decided March 12, 2013

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

No. 12‐2843

CHANG S. LU,                                           Petition for Review of an Order of the
           Petitioner,                                 Board of Immigration Appeals.

       v.                                              No. A077‐297‐836

ERIC H. HOLDER, JR., Attorney
General of the United States,
              Respondent.

                                            O R D E R




       *
         This successive appeal has been submitted to the original panel under Operating
Procedure  6(b).    After  examining  the  briefs  and  the  record,  we  have  concluded  that  oral
argument is unnecessary.  See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 12‐2843                                                                                      Page 2


    Chang Sheng Lu, a citizen of China, seeks review of an order of the Board of Immigration
Appeals denying his motion to reopen his asylum proceedings.  We conclude that the Board
did not abuse its discretion and deny the petition for review.  

     Lu  fled  China  and  attempted  to  enter  the  United  States  at  the  airport  in  Los  Angeles,
California,  in  2000.    Removal  proceedings  were  initiated  against  Lu,  who  conceded
removability but applied for asylum, withholding of removal, and relief under the Convention
Against Torture.  Lu claimed that he feared persecution under China’s family planning laws
because  he  had  tried  to  help  his  girlfriend  in  China,  with  whom  he  had  conceived  an
illegitimate  child,  escape  detection  by  family  planning  officials.    After  a  hearing,  an
immigration judge determined that Lu had not met his burden of establishing past persecution
or a well‐founded fear of future persecution, denied his requests for relief, and ordered him
removed.  The Board affirmed on April 5, 2005, and we denied Lu’s subsequent petition for
review.  See Lu v. Gonzales, No. 05‐2110, 199 Fed. Appx. 552 (7th Cir. 2006) (unpublished).

    On August 30, 2010, more than five years after the Board’s final order of removal, Lu filed
a motion to reopen his asylum proceedings.  Lu asserted that he would face persecution in
China based on his Christian faith, to which he had converted in 2010, and that he would be
harmed for violating China’s family planning laws because he had become the parent of two
U.S.‐citizen children.  The Board determined that Lu failed to establish a material change in
country conditions and denied the motion as untimely on May 3, 2011.  

    On November 7, 2011, Lu filed another motion to reopen, asserting that new evidence
demonstrated changed country conditions in China related to his claims of fear of religious
persecution and the enforcement of China’s family planning laws.  The Board denied Lu’s
second motion to reopen as untimely and numerically barred on July 19, 2012, concluding once
again that Lu had not established that circumstances in China had materially changed since the
time of his final hearing so as to excuse the time and numerical limitations on his motion to
reopen.  

     It is the Board’s July 19, 2010 order denying Lu’s motion to reopen that is the subject of
Lu’s current petition for review.  In general, an alien may file only one motion to reopen and
that  motion  must  be  filed  within  ninety  days  of  entry  of  the  Board’s  final  administrative
decision.  8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2).  These limits do not apply, however,
to a motion to reopen “based on changed country conditions . . . if the evidence [of the changed
conditions] is material and was not available and could not have been discovered or presented
at the previous hearing.”  Id. at 240 (citing 8 U.S.C. § 1229a(c)(7)(C)(ii)).   We review the Board’s
decision not to reopen an asylum claim under the deferential abuse of discretion standard.  See
Pelinkovic v. Ashcroft, 366 F.3d 532, 536 (7th Cir. 2004) (citations omitted).  We will uphold the
No. 12‐2843                                                                                     Page 3


Board’s  decision  to  deny  Lu’s  motion  to  reopen  “unless  it  was  made  without  a  rational
explanation, inexplicably departed from established policies, or rested on an impermissible
basis such as invidious discrimination against a particular group or race.”  Zheng v. Holder, 701
F.3d 237, 241 (7th Cir. 2012) (quoting Mansour v. I.N.S., 230 F.3d 902, 907 (7th Cir. 2000)).   

     Lu argues that the Board abused its discretion in determining that his motion to reopen did
not  fall  within  the  “changed  country  conditions”  exception  of  8  C.F.R.  §  1003.2(c)(2).    We
disagree.  First, the Board correctly noted that both of Lu’s purported claims for asylum—his
adoption of the Christian faith and the birth of his two children—arose from changes in his
personal circumstances since his last hearing.  Such changes in personal conditions do not
trigger the statutory exception for otherwise barred motions to reopen.  See Liang v. Holder, 626
F.3d 983, 988 (7th Cir. 2010) (“While a change in country conditions can warrant reopening
removal proceedings after the 90‐day time limit has expired, a change in the applicant’s personal
conditions will not.”).  

     Second,  the  Board  did  not  abuse  its  discretion  in  determining  that  the  evidence  Lu
submitted failed to demonstrate a material change in conditions in China since 2003.  Although
Lu argues that the Board selectively ignored evidence in determining that Lu failed to submit
comparable evidence for conditions as they stood in 2003, the time of his last hearing, we find
that the Board’s thorough discussion of the evidence here was sufficient for our review.  In
exercising its discretion, the Board must consider the applicant’s evidence, but it  need  not
provide a detailed discussion of each piece.  Iglesias v. Mukasey, 540 F.3d 528, 531 (7th Cir. 2008). 
Instead, “[i]t is merely required to consider the issues raised, and announce its decision in terms
sufficient to enable a reviewing court to perceive that it has heard and thought and not merely
reacted.”    Liang,  626  F.3d  at  992  (internal  quotation  marks  and  citation  omitted).    We  are
satisfied that the Board has done so here.

     Finally, Lu has not persuaded us that the Board erred in rejecting or giving limited weight
to documents Lu submitted that the Board concluded were not authentic or genuine evidence
of conditions in China.  Notably, the Board concluded that even if it considered the documents
that were not properly authenticated, Lu still failed to demonstrate the existence of material,
changed conditions in China regarding the persecution of Christians or the enforcement of its
family  planning  laws  since  2003.    We  do  not  find  that  this  conclusion  was  an  abuse  of
discretion.  Accordingly, Lu’s petition for review is DENIED.